DETAILED ACTION
Allowable Subject Matter
Claims 21-36 are allowed.The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 21, 26, 31, and 36, the prior art taken alone or in combination fails to disclose or render obvious a staple cartridge comprising a sled comprising a knife that is deployable between an undeployed position and a deployed position when a firing member engages said sled, wherein said knife extends above a deck of said staple cartridge when said knife is in said deployed position, and wherein said knife returns from said deployed position to said undeployed position when the firing member is disengaged from said sled.
The combination of these limitations makes independent claims 21, 26, 31, and 36 allowable over the prior art and all claims which depend therefrom allowable over the prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANZIM IMAM whose telephone number is (571)272-2216.  The examiner can normally be reached on Mon - Fri 10:00AM - 6:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 



/TANZIM IMAM/
Examiner, Art Unit 3731
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731